Citation Nr: 0405932	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  00-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected hemorrhoids.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife




ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
June 1972. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  Jackson, 
Mississippi, which denied the veteran's claim seeking 
entitlement to an increased (compensable) rating for service-
connected hemorrhoids.  In the June 2000 rating decision, the 
RO also found that new and material evidence had not been 
submitted to re-open the veteran's claim seeking entitlement 
to service connection for glaucoma.    

In June 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.

In regard to the veteran's claim of service connection for 
glaucoma, the Board has decided to further develop the 
evidence for this issue.  Therefore, this issue on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

The symptoms of the veteran's hemorrhoids more nearly 
approximate external or internal hemorrhoids which are large 
or thrombotic, irreducible, with excessive redundant tissue 
than external or internal hemorrhoids which are mild or 
moderate.




CONCLUSION OF LAW

The criteria for entitlement to an increased disability 
rating of 10 percent for the veteran's hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's December 1971 retirement examination indicated 
that he had a hemorrhoidal tag, 12 o'clock, asymptomatic.  In 
September 1972, private physician Dr. L. H. diagnosed the 
veteran with post-operative residuals of external 
hemorrhoids.  In October 1972, the veteran was granted 
service connection for his hemorrhoids, and was assigned a 
non-compensable rating, effective July 1, 1972.  

In December 1975, the veteran filed for an increased rating 
on his service-connected hemorrhoids.  In a March 1976 rating 
decision, the RO continued the non-compensable rating for the 
service-connected hemorrhoids.  

Treatment records dated July 1995 indicated that the veteran 
complained of rectal bleeding.  In May 1998, the veteran 
filed for an increased rating regarding his service-connected 
hemorrhoids.    

Private physician Dr. K. M. submitted a letter dated May 
1998.  The physician indicated that the veteran had external 
hemorrhoids upon exam and these caused episodic discomfort.  
The veteran used dietary modifications and occasional 
suppositories for control.  According to a June 1998 VA 
examination, the veteran complained of worsening external 
hemorrhoids with bleeding.  He indicated that he used 
suppositories about two times weekly to control hemorrhoidal 
bleeding.  Physical examination confirmed the existence of 
external hemorrhoids.  

In a July 1998 rating decision, the RO continued the non-
compensable rating for the veteran's service-connected 
hemorrhoids.  

April 2000 medical records from private physician Dr. J. B. 
showed that the veteran received a flexible fiberoptic 
colonoscopy.  Exam results indicated the presence of moderate 
to large internal and external hemorrhoids.  It was noted 
that the hemorrhoids were certainly a potential bleeding 
source.  In May 2000, the veteran filed for an increased 
rating on his service-connected hemorrhoids.  

The veteran was given a VA examination in June 2000.  The 
veteran stated that his hemorrhoids bled occasionally.  He 
noted that he treated his internal and external hemorrhoids 
with suppositories.  Physical examination revealed some 
external, 
non-inflamed, non-tender hemorrhoidal tags.  Internally, 
there were some tender varicosities without evidence of 
blood.  In a June 2000 rating decision, the RO continued the 
non-compensable rating for the veteran's service-connected 
hemorrhoids.  A notice of disagreement was filed in September 
2000.

In a letter dated October 2000, private physician Dr. C. O. 
indicated that the veteran had a long-term problem with 
hemorrhoids.  The physician noted the veteran's on and off 
bleeding and pain over the years.  Dr. C.O. stated that he 
did not expect the hemorrhoids to improve and expected them 
to worsen, but some stability may possibly be found if they 
were treated consistently.    

The veteran received a VA examination in December 2000.  The 
veteran reported a constant pressure sensation in the rectal 
area, a sensation of defecation.  He had maintained stool 
softener treatment, and stated that he had small caliber 
stool and that constipation caused increased pain, as well as 
some bleeding.  Heavy lifting or any physical exercise of 
climbing or extended walking caused exacerbation of his 
symptoms.  Examination revealed external hemorrhoidal tags 
that were non-reducible.  They were not inflamed at 
examination.  There was no evidence of bleeding externally.  
There were tender varicosities in the internal rectal ring, 
and no evidence of internal bleeding.  There was no evidence 
of fissure or of anemia.
There was irreducible excessive redundant tissue that made it 
difficult for the veteran to keep proper cleansing.  There 
were no large or thrombotic hemorrhoids at examination.

Outpatient treatment records indicated that the veteran did 
not experience hemorrhoidal bleeding in December 2000, July 
2001 or January 2002.  In July 2002, the veteran had no 
hemorrhoidal bleeding but still had some discomfort 
externally.  January 2003 records indicated that the veteran 
was doing well with hemorrhoidal suppository treatments.    

The veteran gave testimony at his personal hearing in June 
2003.  He indicated that
he was still having problems with internal and external 
hemorrhoids.  The veteran stated that he was using 
suppositories twice a day, and also used ointment and stool 
softeners for treatment.  He sometimes took a hot bath, and 
he was unable to sit on concrete, especially in cold weather.  
The veteran indicated that he had some hemorrhoidal bleeding.  
He also indicated that he soiled his clothes about once every 
two or three days, due to his condition.  He stated that he 
had consistent hemorrhoidal pain.  The veteran would also be 
a candidate for surgery on his hemorrhoids, if not for his 
heart condition.    

Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claims.  
This information was provided in the October 2000 Statement 
of the Case and the April 2003 Supplemental Statement of the 
Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    
 
In April 2001, the RO sent the veteran a VCAA letter.  In 
this letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the veteran which information 
and evidence that the veteran was to provide to VA and which 
information and evidence that the VA would attempt to obtain 
on behalf of the veteran.  38 C.F.R. § 3.159 (b) (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In the instant case, the record reflects that the VCAA letter 
was sent in April 2001.  The letter told the veteran what 
evidence was needed to substantiate his claims.  The veteran 
has been made aware of how VA would assist him in obtaining 
evidence and information.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was afforded a personal hearing in 
June 2003.  In view of the development that has been 
undertaken in these claims, further development is not needed 
to comply with VCAA.




	(CONTINUED ON NEXT PAGE)
II.	Entitlement to an increased (compensable) 
evaluation for 
service-connected hemorrhoids.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran was granted service connection for 
hemorrhoids, and was assigned a non-compensable rating, 
effective July 1, 1972.  The veteran is currently assigned a 
non-compensable rating, under Diagnostic Code (DC) 7336.  

A non-compensable evaluation is warranted for external or 
internal hemorrhoids which are mild or moderate.  A 10 
percent evaluation is warranted for external or internal 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted for external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336 (2003).  

Please note that revisions were made to 38 C.F.R. § 4.114, 
Schedule for Rating Disabilities, regarding the digestive 
system.  These changes affected DC 7311 to 7354.  The 
effective date of these revisions was July 2, 2001.  However, 
the individual rating criteria of DC 7336 did not change in 
July 2001, as a result of these revisions.
As will be discussed below, the evidence in this case shows 
that an increase to a 10 percent evaluation is warranted, 
based on the criteria in DC 7336.  

The evidence of record shows that the veteran's hemorrhoids 
can be characterized as more than merely mild or moderate.  
Results from an April 2000 flexible fiberoptic colonoscopy 
revealed that the veteran had moderate to large internal and 
external hemorrhoids.  At his December 2000 VA examination, 
objective findings indicated that the veteran had external 
hemorrhoidal tags which were 
non-reducible.  The hemorrhoids were not regarded as inflamed 
on the day of examination.  The examiner noted that there was 
irreducible, excessive redundant tissue that made it 
difficult for the veteran to maintain proper cleansing.  

For the veteran to be entitled to an increased, 10 percent 
compensable rating for his hemorrhoids under DC 7336, the 
evidence would have to show external or internal hemorrhoids 
which are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  The 
medical evidence from April 2000 and December 2000 shows that 
the veteran has a majority of these symptoms, including large 
external and internal hemorrhoids, external hemorrhoids which 
are irreducible, and irreducible excessive redundant tissue.  
Furthermore, outpatient records from December 2000 to January 
2002 do not indicate that these symptoms have improved or 
disappeared.  June 2003 hearing testimony revealed that the 
veteran was still having problems with internal and external 
hemorrhoids, was taking suppositories twice a day, and using 
ointment and stool softeners for treatment.   

It should be noted, however, that a 20 percent evaluation for 
the veteran is not justified.  At his June 2000 exam, the 
veteran stated that his hemorrhoids bled occasionally.  In 
the December 2000 VA exam report, there was no evidence of 
bleeding externally or bleeding internally.  There was also 
no evidence of fissure or of anemia.  In addition, outpatient 
records from December 2000 to July 2002 do not indicate that 
the veteran had hemorrhoidal bleeding.  In June 2003, the 
veteran indicated at his hearing that he had some 
hemorrhoidal bleeding.  For a 20 percent evaluation, a 
finding of "persistent bleeding" shall be accompanied 
"with secondary anemia, or with fissures."  The evidence of 
record discussed above does not support a 20 percent 
evaluation. 

In sum, while the disability picture does not completely 
conform to the criteria for a 10 percent rating, it more 
nearly approximates the criteria required for the 10 percent 
evaluation than it approximates the criteria for a non-
compensable rating.  Pursuant to 38 C.F.R. § 4.7 (2003) and 
with all reasonable doubt resolved in the veteran's favor, 
the Board concludes that an increase to a 10 percent 
evaluation is appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's hemorrhoid disability.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


ORDER

Entitlement to an increased disability rating of 10 percent 
for service-connected hemorrhoids is granted, subject to 
governing regulations concerning monetary awards.



	(CONTINUED ON NEXT PAGE)



REMAND

There exists a question as to whether the veteran actually 
has a current diagnosis of  glaucoma.  In April 1976 and in 
August 1976, private physician Dr. D. U. diagnosed the 
veteran with early pigmentary glaucoma, but no treatment was 
recommended unless there was a change in the veteran's optic 
nerve or visual field.  At a December 2000 VA examination, 
the veteran was diagnosed with pigmentary glaucoma.  

However, in February 1978, private physician Dr. J. G. did 
not find that the veteran had glaucoma.  At a February 2001 
VA exam, the same examiner from the December 2000 exam stated 
that the veteran may likely have had elevated intraocular 
pressure prior to service discharge, but it was not evident 
that the patient had any optic nerve damage or visual field 
defect at that time, and was not placed on treatment.  The 
examiner stated that the veteran was not placed on treatment 
until approximately 1998, with intermittent follow-up 
treatment since discharge showing no visual field defect 
which would be required in the minds of most ophthalmologists 
for a definitive diagnosis of glaucoma.  The VA examiner 
further stated that elevated intraocular pressure was not the 
same diagnosis as the diagnosis of glaucoma, which generally 
would include the finding of a visual field defect due to 
optic nerve damage.

According to service medical records dated January 1971, the 
veteran complained of eye discomfort and his eyes watering.  
The treating physician at that time found some floaters in 
the anterior chamber and some pigment cells on the posterior 
surface of the cornea.  The physician noted intraocular 
tension early in the morning was right eye 23.1, and left eye 
19.6.  The physician also stated that the Schlemm's canal was 
quite dark, suggesting that the veteran may have a 
pigmentary-type of glaucoma.

The veteran's private ophthalmologist, Dr. G. W., stated in 
February 2000, October 2000 and May 2001 that the veteran was 
being treated for chronic pigmentary-type glaucoma.  Apart 
from these statements, there does not appear to be clinical 
records in the C-file detailing specific findings regarding 
the veteran's glaucoma.  

Given the above information and the provisions of the VCAA 
pertaining to efforts that VA must make in obtaining private 
medical records, the Board concludes that the RO should on 
remand obtain complete clinical treatment records from Dr. G. 
W, from February 2000 to the present.  38 C.F.R. 
§ 3.159(c)(1).

Given the 1971 service medical evidence suggesting that the 
veteran may have had a pigmentary-type of glaucoma and the 
various conflicting findings from 1976 to 2001 as to whether 
the veteran actually has glaucoma, the Board finds that the 
case does not contain sufficient medical evidence at this 
time for the Board to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(i)).  Therefore, remand is warranted to 
obtain a medical opinion about the likelihood that a current 
eye disability is the result of a disease, an injury or other 
incident sustained to the eyes in service.

Accordingly, the case is REMANDED for the actions listed 
below:  
  
1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with regard to the issue on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).   The RO 
should provide any notification and 
development action still needed.

2.  The RO should request all relevant 
clinical treatment records from private 
ophthalmologist, Dr. G. W., from February 
2000 to the present.

3.  If the RO decides that an examination 
of the veteran is needed in order for a 
VA ophthalmologist to render the opinion 
requested in this paragraph, the RO 
should make arrangements for such an 
examination.  Otherwise, arrange for a VA 
ophthalmologist to review the medical 
evidence of record and to state what the 
current diagnosis in this case is, i.e., 
the doctor should clarify whether the 
veteran has glaucoma, pigmentary 
glaucoma, or both.  The opthalmologist 
should then render an opinion as to the 
likelihood that the veteran's current eye 
disability had its onset in service or is 
the result of a disease contracted or 
injury sustained to the eyes in service.  

In rendering the opinion, the physician 
should state, based on review of the 
medical evidence of record, including the 
service medical records, whether it is 
likely, unlikely, or at least as likely 
as not that that the current eye 
disability is the result of a disease 
contracted or injury sustained to the 
eyes in service.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
it means that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  A rationale for the 
physician's conclusions and a discussion 
of the medical principles involved will 
be of considerable assistance to 
adjudicators, and therefore, the 
physician should provide a basis for his 
or her conclusions by referring, for 
example, to specific pertinent matters 
involved in this case or by explaining 
the nature of the current eye disorder 
and what is known about its causes.

4.  Following completion of the 
development specified above, the RO should 
re-adjudicate the veteran's claim for 
service connection for glaucoma.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he should 
be furnished a Supplemental Statement of 
the Case which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



